Citation Nr: 0723470	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-05 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than August 7, 2001, 
for the award of service connection for an acquired 
psychiatric disorder, diagnosed as post-traumatic stress 
disorder (PTSD) and schizophrenia.


REPRESENTATION

The veteran represented by: Kenneth M. Carpenter, Esquire


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1971 to June 1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which granted service connection for PTSD and schizophrenia 
with a 100 percent rating effective August 7, 2001.  The 
veteran appealed requesting an earlier effective date.  
In April 2004, he testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.  

In October 2004, the Board issued a decision denying the 
veteran's claim for an effective date earlier than August 7, 
2001.  He appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a December 2006 Order, the Court reversed 
the Board's October 2004 decision and remanded the appeal to 
the Board for readjudication.

In January 2005, the veteran filed an additional claim for 
nerve damage to the wrist/neuropathy (see VA Form 21-4138).  
This claim has not been adjudicated by the RO, so it is 
referred to the RO for appropriate action.  The Board does 
not currently have jurisdiction to consider it.  See 
38 C.F.R. § 20.200 (2006). 

In a June 2007 letter, the veteran's representative argues 
that a total evaluation (100 percent rating) should be 
assigned effective from February 19, 1981.  The Board is 
granting an effective date of April 11, 1980 for the award of 
service connection for an acquired psychiatric disorder, the 
agency of original jurisdiction (AOJ) will issue a rating 
action implementing the Board's decision and rating the 
disability during the period from April 11, 1980 to August 6, 
2001.  Because this issue has not yet been adjudicated by an 
AOJ, the Board does not yet have jurisdiction.  Cf. Manlincon 
v. West, 12 Vet App 238 (1999) (holding that Board 
jurisdiction arises from a properly filed notice of 
disagreement with a decision by the AOJ). 


FINDINGS OF FACT

1.  The addition of a diagnosis of PTSD to the rating 
schedule, which became effective as of April 11, 1980, is a 
liberalizing issue.  

2.  The veteran filed a claim for an acquired psychiatric 
disorder on February 19, 1981.

3.  In October 1981, the RO denied service connection for a 
nervous condition and PTSD; and, in July 1982, the veteran 
filed a notice of disagreement (NOD) with that decision.  

4.  The RO did not issue a statement of the case (SOC), so 
the October 1981 decision is not final.

5.  The veteran met the criteria for service connection for 
PTSD from the date PTSD was added to the rating criteria.  


CONCLUSION OF LAW

The criteria are met for an effective date of April 11, 1980, 
for the award of service connection for an acquired 
psychiatric disorder, diagnosed as PTSD and schizophrenia.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 
3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

The veteran has requested an effective date of February 19, 
1981, for the award of service connection for an acquired 
psychiatric disorder.  The Board is granting an effective 
date of April 11, 1980.  Since this is a full grant of the 
benefits requested, there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  


Governing Laws and Regulations

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

When compensation is awarded pursuant to a "liberalizing" VA 
law or administrative issue. 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a).  A liberalizing law or administrative issue is 
any change in the law or regulations that creates a new 
benefit or basis of entitlement; the April 11, 1980 addition 
of PTSD as a diagnostic entity in the schedule for rating 
mental disorders was a liberalizing VA administrative issue 
for purposes of 38 C.F.R. § 3.114(a).  VAOPGCPREC 26-97 (July 
16, 1997).

In accordance with 38 C.F.R. § 3.114, however, if the 
liberalizing law became effective on or after the date of its 
enactment, in order for the veteran to be eligible for a 
retroactive effective date the evidence must show that he met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law, and that such 
eligibility existed continuously from that date to the date 
of claim.  If the liberalizing law or VA issue has a 
retroactive effective date, the veteran need not meet the 
eligibility criteria on the effective date.

The purpose of 38 U.S.C.A. § 5110(g) is to allow an otherwise 
eligible claimant up to one year after a change in the 
statute or regulation to submit a claim for benefits.  If the 
individual was not eligible for benefits when the change 
occurred, there is no reason to allow him a grace period for 
submitting a claim. On the other hand, if the liberalizing 
law is made effective retroactively, the claimant would be 
unduly disadvantaged by not having had the opportunity to 
submit a claim when his entitlement actually arose.  For that 
reason the individual need not meet all the eligibility 
criteria as of the effective date of a retroactive 
liberalizing law.  His entitlement to an effective date of up 
to one year prior to his date of claim is, nonetheless, still 
limited by when his entitlement actually arose.  See McCay v. 
Brown, 9 Vet. App. 183 (1996); aff'd 106 F.3d 1577 (Fed. Cir. 
1997).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a); 
see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

In order for benefits to be paid under laws administered by 
VA, a specific claim in the form prescribed by the Secretary 
must be filed.  See 38 U.S.C.A. 
§ 5101; 38 C.F.R. § 3.151(a).  All claims for benefits filed 
with VA, formal or informal, must be in writing.  See 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

Legal Analysis

PTSD was added to the rating criteria effective April 11, 
1980.  Within one year, on February 19, 1981, the veteran 
filed a claim for service connection for an "emotional and 
nervous disorder."  The report of an April 1981 VA 
examination indicates a diagnosis of PTSD.  In October 1981, 
the RO denied service connection for a nervous condition and 
PTSD.  In July 1982, he submitted a statement indicating that 
he wished to file an NOD with the October 1981 decision.  In 
August 1982, the RO sent him a letter requesting he state the 
issues with which he specifically disagreed.  He failed to 
respond.  

In the Board's October 2004 decision, it was determined that 
the veteran's April 1981 was not an NOD because it was not 
clear what he specifically disagreed with. In the December 
2006 Order, the Court reversed the decision, finding that the 
April 1981 statement was an NOD and therefore the RO's 
October 1981 decision was not final.  In other words, the 
claim has been pending since at least February 19, 1981, the 
date he filed his original claim.

In light of the Court's December 2006 Order, the Board finds 
that the earliest possible effective date for the award of 
service connection for an acquired psychiatric disorder is 
April 11, 1980, the date the liberalizing law went into 
effect.  There is no correspondence prior to this that could 
be interpreted as an informal claim for benefits.  The only 
question that remains is whether the veteran met the criteria 
for PTSD as of April 11, 1980.

VA treatment records dated in September and November 1981 
indicate the veteran reported having nightmares and 
flashbacks of Vietnam.  He was having difficulty sleeping and 
also had symptoms associated with depression and anxiety.  A 
December 1980 letter from Dr. Early, a VA psychologist, 
indicates the veteran had depression probably secondary to 
PTSD.  A December 1980 letter from a VA social worker 
indicates he was admitted to the day hospital for psychiatric 
problems.  A Disability Determination from the Social 
Security Administration (SSA) found he was disabled and 
entitled to disability benefits for PTSD effective from 
December 1980.  The SSA records indicate he reported having 
had symptoms associated with PTSD since service.  

The veteran was treated for symptoms associated with PTSD in 
September 1980, but he reported that he had these symptoms 
since his military service.  Resolving all reasonable doubt 
in his favor, the Board finds that he met the criteria for 
PTSD as of April 11, 1980.  Since he filed his claim for 
service connection within one year of the effective date of 
the liberalizing law, an effective date of April 11, 1980 is 
warranted.  In reaching its decision, the Board has 
considered the doctrine of reasonable doubt where applicable, 
but does not find a basis for an effective date earlier than 
April 11, 1980.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

An effective date of April 11, 1980, for the award of service 
connection for an acquired psychiatric disorder, diagnosed as 
PTSD and schizophrenia, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


